COLE CREDIT PROPERTY TRUST III, INC. SUPPLEMENT NO. 5 DATED JUNE 16, 2010 TO THE PROSPECTUS DATED APRIL 30, 2010 This document supplements, and should be read in conjunction with, the prospectus of Cole Credit Property Trust III, Inc. dated April 30, 2010, Supplement No. 1, dated April 30, 2010, Supplement No. 2 dated May 6, 2010, Supplement No. 3 dated May 14, 2010 and Supplement No. 4 dated May 28, 2010. Unless otherwise defined in this supplement, capitalized terms used in this supplement shall have the same meanings as set forth in the prospectus. The purpose of this supplement is to describe the following: the status of the offering of shares of Cole Credit Property Trust III, Inc.; recent real property investments and the placement of debt on certain real property investments; potential real property investments; and prior potential property investments. Status of Our Public Offering Our initial public offering of 250,000,000 shares of common stock was declared effective on October1, 2008.Of these shares, we are offering up to 230,000,000 shares in a primary offering and have reserved and are offering up to 20,000,000 shares pursuant to our distribution reinvestment plan.As of June 15, 2010, we had accepted investors’ subscriptions for, and issued, 170,376,312 shares of our common stock in the offering, resulting in gross proceeds of approximately $1.7 billion.As of June 15, 2010, we had approximately 79,623,688 shares of our common stock remaining in our offering. We will offer shares of our common stock pursuant to the offering until October 1, 2010, unless all shares being offered have been sold, in which case the offering will be terminated.If all of the shares we are offering have not been sold by October 1, 2010, we may extend the offering as permitted under applicable law.In addition, at the discretion of our board of directors, we may elect to extend the termination date of our offering of shares reserved for issuance pursuant to our distribution reinvestment plan until we have sold all shares allocated to such plan through the reinvestment of distributions, in which case participants in the plan will be notified.The offering must be registered in every state in which we offer or sell shares and generally, such registrations are for a period of one year. Therefore, we may have to stop selling shares in any state in which our registration is not renewed or otherwise extended annually.We reserve the right to terminate the offering at any time prior to the stated termination date. Recent Real Property Investments The following information supplements, and should be read in conjunction with, the section captioned “Prospectus Summary — Description of Real Estate Investments” beginning on page 8 of the prospectus: Description of Real Estate Investments Wholly-owned properties As of June 15, 2010, we wholly-owned 221 properties located in 37 states, comprising approximately 6.6 million gross rentable square feet of commercial space and approximately 7.0 million square feet of land subject to ground leases.Properties acquired between May 14, 2010 and June 15, 2010 are listed below. Property Description Type Tenant Rentable Square Feet Purchase Price (1) Walgreens – Lancaster (Palmdale), CA Drugstore Walgreens Co. $ Northern Tool – Ocala, FL Specialty Retail Northern Tool & Equipment Company, Inc. Walgreens – Beloit, WI Drugstore Walgreen Co. Igloo Distribution Facility – Katy, TX Distribution Igloo Products Corp. Tractor Supply – Ballinger, TX Specialty Retail Tractor Supply Co. of Texas, LP Tractor Supply – Murphy, NC Specialty Retail Tractor Supply Company Walgreens – Rocky Mount, NC Drugstore Walgreen Co. Whole Foods – Hinsdale, IL Grocery Wild Oats Markets, Inc. AT&T Regional Headquarters – Dallas, TX Office Building Southwestern Bell Telephone Company Kum & Go – Tipton, IA Convenience Store Kum & Go, LC Autozone – Mt. Orab, OH Automotive Parts AutoZone Development Corporation Autozone –Hamilton, OH Automotive Parts AutoZone Development Corporation Autozone – Trenton, OH Automotive Parts AutoZone Development Corporation Autozone –Blanchester, OH Automotive Parts AutoZone Development Corporation Autozone – Nashville, TN Automotive Parts AutoZone Development Corporation Evans Exchange – Evans, GA Shopping Center Various $ Purchase price does not include acquisition costs. Excludes square feet subject to two ground leases. 2 Joint venture properties As of June 15, 2010, we, through two joint venture arrangements, had indirect interests in seven properties located in two states, including one land parcel, comprising approximately 691,000 gross rentable square feet of commercial space and approximately 213,000 square feet of land.Properties acquired by the joint ventures between May 14, 2010 and June 15, 2010 are listed below. Property Description Type Tenant Rentable Square Feet Purchase Price (1) Kohl’s (Land Parcel) – Rice Lake, WI (2) Department Store Kohl’s Value Services, Inc. — $ Tops Plaza – Arcade, NY (3) Shopping Center Various Tops Plaza – Tonawanda, NY (3) Shopping Center Various Tops Plaza – Hamlin, NY (3) Shopping Center Various Tops Plaza – Elmira, NY (3) Shopping Center Various Tops Plaza – Avon, NY (3) Shopping Center Various Youngmann Plaza – Tonawonda, NY (3) Shopping Center Various $ Purchase price represents amount paid by the joint venture and does not include acquisition costs. We have an interest in the land upon which a Kohl’s department store, of approximately 64,000 rentable square feet, will be developed.Upon completion of the building, we will be obligated to purchase the property from the joint venture subject to meeting certain requirements as specified in the joint venture agreement.Based on budgeted construction costs, the purchase price will be approximately $6.8 million. We have an 80% indirect interest in the property through the joint venture. Excludes square feet subject to two ground leases. 3 The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies — Real Property Investments” beginning on page 96 of the prospectus: Real Property Investments We engage in the acquisition and ownership of commercial properties throughout the United States.We invest primarily in retail and other income-producing commercial properties located throughout the United States. Wholly-owned properties As of June 15, 2010, we, through separate wholly-owned limited liability companies and limited partnerships, owned a 100% fee simple interest in 221 properties located in 37 states, consisting of approximately 6.6 million gross rentable square feet of commercial space and approximately 7.0 million square feet of land subject to ground leases.The properties generally were acquired through the use of proceeds from our ongoing public offering of our common stock and mortgage notes payable. The following table summarizes properties acquired between May 14, 2010 andJune 15, 2010 in order of acquisition date: Property Description Date Acquired Year Built Purchase Price (1) Fees Paid to Sponsor (2) Initial Yield (3) Physical Occupancy Walgreens – Lancaster (Palmdale), CA May 17, 2010 $ $ 7.75% 100% Northern Tool – Ocala, FL May 20, 2010 8.70% 100% Walgreens – Beloit, WI May 20, 2010 7.75% 100% Igloo Distribution Facility – Katy, TX May 21, 2010 8.13% 100% Tractor Supply – Ballinger, TX May 21, 2010 8.57% 100% Tractor Supply – Murphy, NC May 21, 2010 8.57% 100% Walgreens – Rocky Mount, NC May 26, 2010 7.76% 100% Whole Foods – Hinsdale, IL May 28, 2010 8.00% 100% AT&T Regional Headquarters – Dallas, TX May 28, 2010 9.84% 100% Kum & Go – Tipton, IA May 28, 2010 8.50% 100% Autozone – Mt. Orab, OH June 9, 2010 8.25% 100% Autozone –Hamilton, OH June 9, 2010 8.25% 100% Autozone – Trenton, OH June 9, 2010 8.25% 100% Autozone –Blanchester, OH June 9, 2010 8.25% 100% Autozone – Nashville, TN June 9, 2010 8.25% 100% Evans Exchange – Evans, GA June 11, 2010 8.54% 99.2% $ $ Purchase price does not include acquisition costs. Fees paid to sponsor include payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable.For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page67 of the prospectus. Initial yield is calculated as the current annual rental income for the in-place leases at the respective property divided by the property purchase price, exclusive of acquisition costs and fees paid to our advisor or its affiliates. 4 Joint venture properties As of June 15, 2010, we, through two joint venture arrangements, had indirect interests in seven properties located in two states, including one land parcel, comprising approximately 691,000 gross rentable square feet of commercial space and approximately 213,000 square feet of land. Our interests in each joint venture that owns the properties generally were acquired through the use of proceeds from our ongoing public offering of our common stock and mortgage notes payable. The following table summarizes properties acquired by the joint ventures between May 14, 2010 andJune 15, 2010 in order of acquisition date: Property Description Date Acquired Year Built Purchase Price (1) Fees Paid to Sponsor (2) Initial Yield (3) Physical Occupancy Kohl’s (Land Parcel) – Rice Lake, WI May 17, 2010 N/A (4) $ $ — 8.75% 100% Tops Plaza – Arcade, NY (5) June 4, 2010 15.20% 100% Tops Plaza – Tonawanda, NY (5) June 4, 2010 14.31% 90.6% Tops Plaza – Hamlin, NY (5) June 4, 2010 15.97% 85.2% Tops Plaza – Elmira, NY (5) June 4, 2010 14.68% 100% Tops Plaza – Avon, NY (5) June 4, 2010 13.54% 82.1% Youngmann Plaza – Tonawonda, NY (5) June 4, 2010 13.72% 96.3% $ $ Purchase price represents amount paid by the joint venture and does not include acquisition costs. Fees paid to sponsor include payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable.For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page67 of the prospectus. Initial yield is calculated as the current annualized rental income for the in-place leases at the respective property divided by the property purchase price, exclusive of acquisition costs and fees paid to our advisor or its affiliates. We have an interest in the land upon which a Kohl’s department store, of approximately 64,000 rentable square feet, will be developed.Upon completion of the building, we will be obligated to purchase the property from the joint venture subject to meeting certain requirements as specified in the joint venture agreement. Based on budgeted construction costs, the purchase price will be approximately $6.8 million. We have an 80% indirect interest in the property through the joint venture. Represents fees paid to our sponsor based on our 80% indirect interest in the property through the joint venture. 5 Wholly-owned properties The following table sets forth the principal provisions of the lease term for the major tenants at the wholly-owned properties listed above: Property Number of Tenants Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) Walgreens – Lancaster (Palmdale), CA 1 Walgreens Co. 100% 10/5 yr. $ $ 5/17/2010 11/30/2034 Northern Tool – Ocala, FL 1 Northern Tool & Equipment Company, Inc. 100% 3/5 yr. 5/20/2010 5/31/2023 Walgreens – Beloit, WI 1 Walgreen Co. 100% 10/5 yr. 5/20/2010 9/30/2033 Igloo Distribution Facility – Katy, TX 1 Igloo Products Corp. 100% 1/5 yr., 2/10 yr. 5/21/2010 10/31/2024 Tractor Supply – Ballinger, TX 1 Tractor Supply Co. of Texas, LP 100% 4/5 yr. 5/21/2010 3/31/2025 Tractor Supply – Murphy, NC 1 Tractor Supply Company 100% 4/5 yr. 5/21/2010 3/31/2025 Walgreens – Rocky Mount, NC 1 Walgreen Co. 100% 10/5 yr. 5/26/2010 5/31/2034 Whole Foods – Hinsdale, IL 1 Wild Oats Markets, Inc. 100% 4/5 yr. 5/28/2010 9/30/2024 AT&T Regional Headquarters– Dallas, TX 1 Southwestern Bell Telephone Company 100% 1/10 yr. 5/28/2010 5/31/2016 Kum & Go — Tipton, IA 1 Kum & Go, LC 100% 4/5 yr. 5/28/2010 5/31/2030 Autozone - Mt. Orab, OH 1 AutoZone Development Corporation 100% 4/5 yr. 6/9/2010 8/31/2029 Autozone -Hamilton, OH 1 AutoZone Development Corporation 100% 4/5 yr. 6/9/2010 11/30/2028 Autozone - Trenton, OH 1 AutoZone Development Corporation 100% 4/5 yr. 6/9/2010 11/30/2028 Autozone -Blanchester, OH 1 AutoZone Development Corporation 100% 4/5 yr. 6/9/2010 6/30/2028 Autozone - Nashville, TN 1 AutoZone Development Corporation 100% 4/5 yr. 6/9/2010 1/31/2030 Evans Exchange – 1 Home Depot USA, Inc. — 67% 8/5 yr. 6/11/2010 1/31/2018 Evans, GA 2/1/2018 1/31/2028 1 Food Lion, LLC 18% 6/5 yr. 6/11/2010 12/2/2028 6 Major tenants include those tenants that occupy greater than 10.0% of the rentable square feet of their respective property. Represents option renewal period/term of each option. Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. The annual base rent under the lease increases every five years by approximately 4% of the then-current annual base rent. The annual base rent under the lease increases in the 10th and 15th lease years by approximately 7.5% of the then-current annual base rent. The annual base rent under the lease increases every five years by approximately 7.5% of the then-current annual base rent. The annual base rent under the lease increases every five years by approximately 10% of the then-current annual base rent. The annual base rent under the lease increases in the 11th, 16th and 21st lease years by $25,950. Subject to a ground lease. Percentage based on square feet of the building. In addition to the current annual base rent, percentage rent for the current term shall be 1.0% of gross sales in excess of approximately $58.1 million. 7 Joint venture properties The following table sets forth the principal provisions of the lease term for the major tenants at the joint venture properties we listed above: Property Number of Tenants Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) Kohl’s (Land Parcel) – Rice Lake, WI 1 Kohl’s Value Services, Inc. 100% 8/5 yr. $ $ 3/15/2011 1/31/2032 Tops Plaza – 1 Tops Markets, LLC 69% 5/5 yr., 1/4 yr. 6/4/2010 12/31/2011 Arcade, NY 1/1/2012 12/31/2015 Tops Plaza – Tonawanda, NY 1 Tops Markets, LLC 69% 5/5 yr., 1/4 yr. 6/4/2010 5/31/2017 Tops Plaza – Hamlin, NY 1 Tops Markets, LLC 78% 5/5 yr., 1/4 yr. 6/4/2010 5/31/2017 Tops Plaza – Elmira, NY 1 Tops Markets, LLC 78% 5/5 yr., 1/4 yr. 6/4/2010 6/30/2017 1 Dollar Tree Stores, Inc. 12% 1/5 yr., 1/4 yr. 6/4/2010 4/30/2014 Tops Plaza – Avon, NY 1 Tops Markets, LLC 74% 5/5 yr., 1/4 yr. 6/4/2010 5/31/2017 Youngmann Plaza – 1 BJ’s Wholesale Club, Inc. 35% 1/5 yr. 6/4/2010 8/31/2010 Tonawonda, NY 9/1/2010 8/31/2015 1 Gander Mountain 22% 3/5 yr. 6/4/2010 12/31/2010 Company 1/1/2011 12/31/2015 1 Tops Markets, LLC 16% 5/5 yr., 1/4 yr. 6/4/2010 6/21/2020 1 Consolidated Stores Corporation 12% 2/5 yr. 6/4/2010 1/31/2012 Major tenants include those tenants that occupy greater than 10.0% of the rentable square feet of their respective property. Represents option renewal period/term of each option. Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. We have an interest in the land upon which a Kohl’s department store, of approximately 64,000 rentable square feet, will be developed.Upon completion of the building, we will be obligated to purchase the property from the joint venture subject to meeting certain requirements as specified in the joint venture agreement. The annual base rent under the lease increases in the 11th and 16th lease years by $25,500. In addition to the current annual base rent, percentage rent for the current term shall be 2.5% of gross sales in excess of approximately $7.9 million. 8 Placement of Debt on Certain Real Property Investments Wholly-owned properties We obtained or assumed the following mortgage notes in connection with certain wholly-owned property acquisitions: Property Lender Fixed Rate Loan Amount Fixed Interest Rate Loan Date Maturity Date Various (1) JPMorgan Chase Bank, N.A. $ 5.71% 5/19/2010 6/1/2020 Various (2) Goldman Sachs Commercial Mortgage Capital, LP 5.73% 6/4/2010 6/1/2020 Evans Exchange – Evans, GA American Fidelity Assurance Company 6.58% 6/11/2010 2/10/2019 $ The loan is secured by 16 single-tenant commercial properties that we own through our subsidiaries with an aggregate purchase price of approximately $83.2million. The loan is secured by 20 single-tenant commercial properties and one multi-tenant commercial property that we own through our subsidiaries with an aggregate purchase price of approximately $127.2 million. The mortgage notes are generally non-recourse to us and CCPT III OP, but both are liable for customary non-recourse carveouts. The mortgage notes may generally be prepaid subject to meeting certain requirements and payment of a prepayment premium as specified in the respective loan agreement.In the event a mortgage note is not paid off on the maturity date, the mortgage loans include default provisions.Upon the occurrence of an event of default, interest on the mortgage notes will accrue at an annual default interest rate equal to the lesser of (a) the maximum rate permitted by applicable law, or (b) the then-current interest rate plus 3.00% to 5.00%. In connection with the mortgage notes above, we paid our advisor aggregate financing coordination fees equal to approximately $1.1 million. Joint venture properties We obtained the following mortgage note in connection with certain joint venture property acquisitions: Property Lender Fixed Rate Loan Amount Fixed Interest Rate Loan Date Maturity Date Various (1) NewAlliance Bank $ 6.25% 6/4/2010 7/1/2020 The loan is secured by six multi-tenant commercial properties that we own through a joint venture with an aggregate purchase price of approximately $42.6million. The mortgage note may be prepaid subject to meeting certain requirements and payment of a prepayment premium as specified in the respective loan agreement.In the event a mortgage note is not paid off on the maturity date, the mortgage loans include default provisions.Upon the occurrence of an event of default, interest on the mortgage notes will accrue at an annual default interest rate equal to the lesser of (a) the maximum rate permitted by applicable law, or (b) the then-current interest rate plus 3.00%. In connection with the mortgage note above, we paid our advisor a financing coordination fee of approximately $208,000, based on our 80% indirect interest in the property. 9 Tenant Lease Expirations Wholly-owned properties The following table sets forth lease expirations of our wholly-owned properties, as of June 15, 2010, for each of the next ten years assuming no renewal options are exercised.For purposes of the table, the “Total Annual Base Rent” column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Year Ending December31, Number of Leases Expiring Approx. Square Feet Expiring Total Annual Base Rent % of Total Annual Base Rent — — $ — — % 6 % 14 % 9 % 4 % 7 % 1 % 7 % 11 % 12 % 5 % 76 $ % Joint venture properties The following table sets forth lease expirations of our joint venture properties, as of June 15, 2010, for each of the next ten years assuming no renewal options are exercised.For purposes of the table, the “Total Annual Base Rent” column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Year Ending December31, Number of Leases Expiring Approx. Square Feet Expiring Total Annual Base Rent % of Total Annual Base Rent 6 $ % 4 % 7 % 5 % 4 % 7 % 1 % 4 % — % — % — % 38 $ % 10 Depreciable Tax Basis Wholly-owned and joint venture properties For federal income tax purposes, the aggregate depreciable basis in the wholly-owned and joint venture properties noted above is approximately $108.4 million and $34.9 million, respectively.When we calculate depreciation expense for federal income tax purposes, we depreciate buildings and improvements over a 40-year recovery period using a straight-line method and a mid-month convention and depreciate furnishings and equipment over a twelve-year recovery period.The preliminary depreciable basis in the properties noted above is estimated as follows: Wholly-owned Property Depreciable Tax Basis Walgreens – Lancaster (Palmdale), CA $ Northern Tool – Ocala, FL Walgreens – Beloit, WI Igloo Distribution Facility – Katy, TX Tractor Supply – Ballinger, TX Tractor Supply – Murphy, NC Walgreens – Rocky Mount, NC Whole Foods – Hinsdale, IL AT&T Regional Headquarters– Dallas, TX Kum & Go — Tipton, IA Autozone - Mt. Orab, OH Autozone -Hamilton, OH Autozone - Trenton, OH Autozone -Blanchester, OH Autozone - Nashville, TN Evans Exchange – Evans, GA $ Depreciable basis excludes two ground leases. Joint Venture Property Depreciable Tax Basis Kohl’s (Land Parcel) – Rice Lake, WI $ — Tops Plaza – Arcade, NY Tops Plaza – Tonawanda, NY Tops Plaza – Hamlin, NY Tops Plaza – Elmira, NY Tops Plaza – Avon, NY Youngmann Plaza – Tonawonda, NY $ Land parcel, which is not depreciated. Depreciable basis excludes two ground leases. Cole Realty Advisors, an affiliate of our advisor, has the sole and exclusive right to manage, operate, lease and supervise the overall maintenance of the properties listed above.In accordance with the property management agreement, we may pay Cole Realty Advisors (i) up to 2.0% of gross revenues from our single tenant properties and (ii) up to 4.0% of gross revenues from our multi-tenant properties.We currently have no plan for any renovations, improvements or development of the properties listed above and we believe the properties are adequately insured.We intend to obtain adequate insurance coverage for all future properties that we acquire. 11 Potential Real Property Investments Our advisor has identified certain properties as potential suitable investments for us.The acquisition of each such property is subject to a number of conditions.A significant condition to acquiring any one of these potential acquisitions is our ability to raise sufficient proceeds in this offering to pay all or a portion of the purchase price.An additional condition to acquiring these properties may be securing debt financing to pay the balance of the purchase price.Such financing may not be available on acceptable terms or at all. Our evaluation of a property as a potential acquisition, including the appropriate purchase price, may include our consideration of a property condition report; unit-level store performance; property location, visibility and access; age of the property, physical condition and curb appeal; neighboring property uses; local market conditions, including vacancy rates; area demographics, including trade area population and average household income; neighborhood growth patterns and economic conditions; and the presence of demand generators. We decide whether to acquire each property generally based upon: • satisfaction of the conditions to the acquisition contained in the contract; • no material adverse change occurring relating to the property, the tenant or in the local economic conditions; • our receipt of sufficient net proceeds from the offering of our common stock to the public and financing proceeds to make the acquisition; and • our receipt of satisfactory due diligence information including the appraisal, environmental reports and tenant and lease information. Other properties may be identified in the future that we may acquire prior to or instead of these properties.Due to the considerable conditions that must be satisfied in order to acquire these properties, we cannot make any assurances that the closing of these acquisitions is probable.The properties currently identified are listed below.The respective seller of each property is an unaffiliated third party. Property Expected Acquisition Date Approximate Purchase Price (1) Approximate Compensation to Sponsor (2) Staples – Houston, TX June 2010 $ $ Lowe’s – Sanford, ME June 2010 Stop & Shop – Stamford, CT June 2010 CVS – Ft. Meyers, FL June 2010 Autozone – Pearl River, LA June 2010 CVS – League City, TX June 2010 CVS – Houston, TX June 2010 Tractor Supply – Southwick, MA June 2010 Tractor Supply – Belchertown, MA June 2010 $ $ Approximate purchase price does not include acquisition costs, which we expect to be approximately 3.0% of the contract purchase price, which include acquisition fees described in note 2 below. Amounts include fees payable to an affiliate of our advisor for acquisition fees in connection with the property acquisition. 12 The potential property acquisitions are subject to net leases, pursuant to which each tenant is required to pay substantially all operating expenses and capital expenditures in addition to base rent. Property Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet Staples – Houston, TX Staples the Office Superstore, LLC 100% Lowe’s – Sanford, ME Lowe’s Home Centers, Inc. — 100% Stop & Shop – Stamford, CT The Stop & Shop Supermarket Company, LLC 100% CVS – Ft. Meyers, FL Holiday CVS, LLC 100% Autozone – Pearl River, LA AutoZone Development Corporation 100% CVS – League City, TX CVS Pharmacy, Inc. 100% CVS – Houston, TX CVS Pharmacy, Inc. 100% Tractor Supply – Southwick, MA Tractor Supply Company 100% Tractor Supply – Belchertown, MA Tractor Supply Company 100% Major tenants include those tenants that occupy greater than 10.0% of the rentable square feet of the property. Subject to a ground lease. 13 The table below provides leasing information for the major tenants at each property: Property Number of Tenants Major Tenants (1) Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) Staples – Houston, TX 1 Staples the Office Superstore, LLC 3/5 yr. $ $ 6/14/2008 6/30/2018 Lowe’s – Sanford, ME 1 Lowe’s Home Centers, Inc. 6/5 yr. 10/30/2009 10/31/2029 Stop & Shop – Stamford, CT 1 The Stop & Shop Supermarket Company, LLC 11/5 yr. 7/13/2006 7/31/2031 CVS – Ft. Meyers, FL 1 Holiday CVS, LLC 3/5 yr. 10/30/2009 1/31/2035 Autozone – Pearl River, LA 1 AutoZone Development 4/5 yr. 6/1/2007 6/30/2017 Corporation 7/1/2017 6/30/2027 CVS – League City, TX 1 CVS Pharmacy, Inc. 6/5 yr. 11/25/2007 11/24/2019 11/25/2019 1/31/2033 CVS – Houston, TX 1 CVS Pharmacy, Inc. 6/5 yr. 11/4/2007 11/3/2019 11/4/2019 1/31/2033 Tractor Supply – Southwick, MA 1 Tractor Supply Company 4/5 yr. 1/11/2009 1/10/2024 Tractor Supply – Belchertown, MA 1 Tractor Supply Company 4/5 yr. 3/15/2009 3/14/2024 Major tenants include those tenants that occupy greater than 10.0% of the rentable square feet of the property. Represents remaining option renewal periods/term of each option. Represents lease term beginning with the lease commencement date through the end of the non-cancellable lease term. The base rent per square foot is based on the square footage of the land parcel as the property is subject to a ground lease. The annual base rent under the lease increases every five years by approximately 1.4% of the then-current annual base rent. The annual base rent under the lease increases every five years by 8.5% of the then-current annual base rent. We expect to purchase the properties with proceeds from our ongoing public offering of common stock and proceeds from previously issued debt.We may use the properties as collateral in future financings. Prior Potential Property Investments A prior supplement to this prospectus described potential acquisitions of a 45,000 square foot single-tenant commercial building leased to L.A. Fitness International Texas, L.P., located in League City, TX and a 12,222 square foot single-tenant commercial building leased to Hook-SupRx, L.L.C., located in Indianapolis, IN.The properties are no longer under consideration for purchase. 14
